   Case 1:19-cv-01683-ENV-CLP Document 2 Filed 03/25/19 Page 1 of 2 PageID #: 100


AO 440(Rev.06/12) Summons in a Civil Action


                                    United States District Court
                                                                for the

                                               Eastern District of New York


                   Anthony Winston Hall




                          Plaintiff(s)
                               V.                                         Civil Action No.

              Select Portfolio Services, Inc.
                                                                          CV 19-1683
                         Defendant(s)                                            VITALIANO, J.
                                               SUMMONS IN A CIVIL ACTION
                                                                                             POLLAK. MJ,
To:(Defendant's name and address) Select Portfolio Services
                                     3217 Decker Lake Drive
                                     Salt Lake City, UT 84119




         A lawsuit has been filed against you.

         Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                     Pro Se:
                                     Anthony Winston Hall, 114 John Street, STE 78 New York, NY 10272




        If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                               DOUGLAS C.PALMER
                                                                            CLEiRK OF COURT ^^

Date:
          MAR 25 ?nip
                                                                                     x^ignature ofClert^i
    Case 1:19-cv-01683-ENV-CLP Document 2 Filed 03/25/19 Page 2 of 2 PageID #: 101


AO 440(Rev.06/12) Summons in a Civil Action(Page 2)

Civil Action No.


                                                        PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed, R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on(date)

          □ I personally served the summons on the individual at (place)
                                                                              on (date)                             ; or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
          on (date)                             , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                              on (date)                             ; or


          □ I returned the summons unexecuted because                                                                             ; or


          □ Other (specify):




          My fees are $                         for travel and $                   for services, for a total of $          o.OO


          I declare under penalty of perjury that this information is true.


Date:
                                                                                          Server's signature



                                                                                      Printed name and title




                                                                                          Server's address


Additional information regarding attempted service, etc:
